Citation Nr: 1031076	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  91-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, including 
secondary to the service-connected low back disorder.  

2.  Entitlement to service connection for a right hip disorder, 
including secondary to the service-connected low back disorder.

3.  Entitlement to a disability rating in excess of 40 percent 
for status post traumatic injury, lumbar spine, with arthritis, 
disc disease, and residual low back strain.  

4.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Offices (RO's) in Cleveland, Ohio and St. 
Petersburg, Florida.  The Veteran currently resides within the 
jurisdiction of the Cleveland, Ohio VARO.  

The instant appeal as to the low back claim arose from an October 
1990 rating decision of the VARO, in Cleveland, Ohio, which 
denied a rating higher than 10 percent for the Veteran's low back 
disability.  In an August 1991 RO Hearing Officer's decision, the 
Veteran's low back rating was increased to 40 percent, effective 
as of the date the claim was received.  The TDIU claim arose from 
a September 1993 rating decision of the St. Petersburg RO.  The 
Veteran was notified of this denial by letter dated in January 
1996 and thereafter perfected his appeal as to that issue.  The 
right hip and fibromyalgia claims arose from a December 1999 
rating decision.  In June 2001 the Board reopened the right hip 
claim, as entitlement to service connection for a right hip 
disorder had been previously denied, and remanded the right hip 
issue as well as the fibromyalgia issue for further development.  

In July 2002, the United States Court of Appeals for Veterans 
Claims (Court) issued an order that vacated the portion of the 
June 2001 Board decision that denied a rating in excess of 40 
percent for the service-connected back disability, denied a 
rating in excess of 20 percent for a right elbow disability, and 
denied a TDIU rating.  Those issues were remanded to the Board.  
The Board was to consider that the Veteran was ambidextrous, 
consider an extraschedular evaluation of the back disorder, and 
consider the inextricably intertwined TDIU issue.  The Board 
ordered further development in November 2002 and, in December 
2003, returned the case to the RO for review of the new evidence 
and readjudication.   

The initial Board hearing was conducted in February 1994 by a 
Member who has since left the Board.  In February 2001, another 
Board hearing was conducted by an Acting Veterans Law Judge who 
has also left the Board.  In July 2007, a hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The transcripts of the hearings are in the claims folder.  

In May 2006, the Board remanded the case to provide the Veteran 
with the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA).  In December 2007, the Board granted an increased 
rating for status post injury, right elbow, with residual 
degenerative changes.  The remaining issues were remanded for 
further development.  Because the required notices have been 
issued and because the requested examinations have developed 
sufficient information to make the necessary decisions, the Board 
finds that the requested development has been substantially 
completed.  

The TDIU claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia was first manifested during the Veteran's active 
service.  

2.  The Veteran has mild osteoarthritis of the right hip, which 
is not related to disease or injury during service, is not 
related to a service-connected disease or injury, and was not 
manifest within the first post service year.  

3.  The service-connected status post traumatic injury, lumbar 
spine, with arthritis, disc disease, and residual low back 
strain, is no more than severe, manifested by a limitation of 
motion, without ankylosis or associated objective neurologic 
abnormalities.  At no time during the course of the claim has the 
disability been analogous to or approximated a pronounced level 
of intervertebral disc disease.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  

2.  A right hip disorder was not incurred in or aggravated by 
active military service, is not proximately due to or the result 
of a service-connected injury, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2009).  

3.  The criteria for an evaluation in excess of 40 percent for 
status post-traumatic injury to the lumbar spine with residual 
low back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5292, 5295 
(2002), 5237, 5242, 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, as to the increased rating and TDIU claims, VCAA 
compliant notices were sent to the Veteran in March 2004 and 
August 2006.  Subsequently, as to all claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant in 
July 2008 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his possession to 
the AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued December 2009 after the 
notice was provided.  The August 2006 and July 2008 letters also 
provided notice regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran had 
indicated he had been denied Social Security Administration (SSA) 
disability benefits, and the RO made a conscientious effort to 
obtain those records.  In July 1999 the SSA advised the RO there 
were no records to submit.  The RO also obtained a copy of the 
letter that denied SSA benefits.  The Veteran has had VA 
examinations and medical opinions have been obtained.  He has 
also been afforded hearings.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

Fibromyalgia

The Veteran contends that fibromyalgia began during his active 
service.  

Pursuant to the remand of this Board, the Veteran was examined in 
July 2009 for fibromyalgia.  The claims files were reviewed.  A 
detailed history was reported and the Veteran was examined.  
Laboratory studies were done.  The diagnosis was fibromyalgia, 
with 15/18 trigger points noted per guidelines as diagnostic 
standards for fibromyalgia.  The examiner expressed the opinion 
that it was at least as likely as not that the fibromyalgia had 
begun on active duty.  The opinion was explained by noting that 
the service treatment records revealed common characteristics 
associated with a diagnosis of fibromyalgia from 1976 to 1978.  
Those findings were sleep disturbances, painful and aching 
extremities, and headaches.  

Another physician reviewed the case in November 2009, with review 
of the claims files.  He expressed the opinion that it was not 
possible to separate the signs and symptoms associated with 
fibromyalgia from those of the spine injury, without resort to 
speculation.  The AOJ somehow read this opinion as being against 
service connection for fibromyalgia.  The Board has reviewed the 
opinion several times and can not construe it that way.  It 
simply says that the back symptoms and fibromyalgia symptoms can 
not be separated.  

We are left with a medical opinion diagnosing fibromyalgia and 
connecting it to symptoms manifested during the Veteran's active 
service.  This meets the requirements for service connection.  
So, service connection for fibromyalgia is granted.  

Right Hip

The service-connected fibromyalgia may affect joints other than 
the spine.  It may affect the right hip.  This portion of the 
decision should not be construed as denying service connection 
for fibromyalgia of the right hip.  Rather, this part of the 
decision focuses on other right hip disorders, particularly 
arthritis.  Recent X-ray studies have disclosed mild 
osteoarthritic changes in both hips.  The Veteran contends that 
he has a right hip disorder as the result of either the fall in 
service when he hurt his back or as a result of the back 
disability.  The Board has reviewed the entire record, including 
extensive presentations by the Veteran.  The Board will not 
attempt to restate the record but will address the arguments and 
evidence it finds relevant.  That is, the Board finds that the 
evidence and arguments that are not discussed herein are not 
relevant.  

At the outset, we must clarify what we are talking about.  It is 
important to note that "hip" is a very general term.  It can 
mean the lateral prominence of the pelvis from the waist to the 
thigh; the head, neck, and greater and lesser trochanter of the 
femur; or, more strictly, the hip joint.  STEDMAN'S MEDICAL 
DICTIONARY, 822 (27th ed., 2000).  VA is addressing service 
connection for the hip joint.  It appears that the Veteran is 
claiming benefits for pain in that area generally.  The evidence 
discussed below indicates that he may be seeking benefits for the 
adjacent sacroiliac joint, where the spine meets the pelvis.  
Injuries to that joint are rated as part of the low back 
disorder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5294 (2003), 
5236 (2009).  

The Veteran has made statements to the effect that he injured his 
hip at the same time that he injured his back in service.  The 
service treatment records contain many references to the 
Veteran's back.  In June 1976, he complained of a "knot" in his 
back without a history of trauma.  Complaints continued and the 
"knot" was surgically removed in September 1976.  It was found 
to be a lipoma.  Complaints of low back pain continued, with 
notations twice in February 1977 and twice in March 1977.  

In early May 1977, the Veteran complained of falling off the end 
of a 21/2 ton truck and striking his back on a ladder.  
Sensorineural testing of the lower extremities was within normal 
limits.  X-rays of the lumbosacral spine and coccyx were 
negative.  Muscle spasm was diagnosed.  He was hospitalized for 
treatment with heat and medication.  The following day, he was 
much improved and could ambulate with little difficulty.  A few 
days later, it was noted that he had injured his back and was in 
the hospital for two days.  There was a decreased range of motion 
and point tenderness over the lumbosacral spine.  The assessment 
was muscle spasm due to trauma.  Light duty was recommended.  

Later in May 1977, the Veteran reported that he had back pain for 
8 days after falling off a "duce-&-1/2" (21/2 ton truck) and 
landing flat on his back.  X-rays were taken with negative 
results.  Examination disclosed minor tenderness in the lumbar 
region.  There was no tenderness or discoloration.  There was a 
full range of motion.  Spasms were noted when walking on 
phalanges (toes).  The assessment was trauma from injury.  

Subsequent notes in the service treatment records disclose 
continuing complaints of back pain and further examinations of 
the Veteran's back.  In November 1997, it was noted that when he 
bent over to touch his toes and when he bent to the right, he had 
the most pain.  There was tenderness to the right side of the 
back.  There was no inflammation or discoloration.  The Veteran 
was seen again in November 1977 and reported a tingling sensation 
as well as low back pain on the right side that was sharp and 
constant.  There were no bruises, discoloration, inflammation, or 
muscle spasms.  The Veteran performed heel to toe walking with 
difficulty.  The range of motion was within normal limits, with 
pain.  Point tenderness extended from the left lower quadrant of 
the back to the right lower quadrant and along the waist line.  
Low back pain was the assessment.  

In January 1978, the Veteran complained of having pain in the 
mid-spinal cord for 8 months.  It was repeated that he had fallen 
from a truck and landed on a ladder.  The Veteran reported that 
he had trouble sleeping and that his right arm and leg had a numb 
feeling for 2 days.  He reported recurrent numbness.  The 
assessment was chronic low back pain.  

When the Veteran was seen for a consultation at the orthopedic 
clinic in January 1978, he had a normal examination.  Straight 
leg raising was negative.  Reflexes were physiologic.  There were 
no motor or sensory deficits.  The impression was a chronic mild 
lumbosacral spine strain.  The Veteran was subsequently seen for 
back complaints in March and April 1978.  

The Veteran had another orthopedic consultation in June 1978.  He 
reported having low back pain since falling off a ladder.  He had 
increased difficulty lifting secondary to back pain.  Examination 
showed the back to be straight.  Range of motion was measured.  
Right and left lower limb strength was within normal limits.  
Straight leg raising was negative.  Deep tendon reflexes were 1+.  
Vibration sense was intact.  X-rays reportedly revealed 
spondylolysis at L5-S1 without [spondylo]lithesis.  Spondylolysis 
is the degeneration or deficient development of a portion of the 
vertebra; it commonly involves the pars interarticularis, which 
can result in spondylolithesis.  Spondylolithesis is the forward 
movement of the body of one of the lower lumbar vertebrae on the 
vertebra below it or upon the sacrum.  STEDMAN'S MEDICAL 
DICTIONARY, 1678 (27th ed., 2000).  The Veteran was given a 
profile, restricting his physical activities due to spondylolysis 
at vertebra L5.  

The Veteran has asserted that he injured his hip at the same time 
that he injured his back and that he has had continuing hip 
symptoms.  That assertion is not credible in light of the service 
treatment records.  The service treatment records do not document 
any reports of hip injury, or any hip complaints, findings, or 
diagnoses.  But the Board cannot merely say that the record is 
negative as to the hip.  The service treatment records show that 
the Veteran's lower extremities were repeatedly examined in 
conjunction with his back complaints.  Many of the tests, such as 
straight leg raising, involved hip flexion.  Other tests, such as 
walking, involved weight bearing as well as joint motion.  
However, there is no record of any complaints or abnormal 
findings regarding the hip.  These records of repeated testing 
provide a preponderance of evidence which establishes that there 
was no hip injury in service.  These medical records, made by 
medical personnel at the time of service outweigh the Veteran's 
recent claims of a hip injury in service and of continuing hip 
symptomatology following service.  For these reasons, the Board 
finds those claims are not credible.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no competent evidence that either 
a generalized arthritis or arthritis of the hip was manifested to 
any degree during the first year after the Veteran completed his 
active service in March 1982.  

The report of the September 1982 VA examination shows the Veteran 
complained of back, right elbow, right wrist, nose, and hand 
injuries.  There was no report of hip injury or symptoms.  
Examination of the back included lower extremity evaluation.  
Straight leg raising was negative.  There was normal heel, toe, 
and tandem walking.  Gait and station were normal.  

In February 1989, almost 6 years after service, the Veteran 
claimed an increased back disability.  Symptoms reported included 
decreased sensation in the right buttocks and right hip; tingling 
and numbness in the right hip and right thigh after driving,  No 
other hip symptoms were reported.  

On VA examination, in April 1989, the Veteran reported increased 
back symptoms, including sometimes having numbness and tingling 
in the right lower extremity.  Straight leg raising produced back 
complaints, without any hip symptoms reported.  The Veteran was 
able to sit up on the stretcher, again, without hip symptoms 
reported.  Other tests included the back and lower extremities, 
without any complaints or findings involving the hips.  

Reports from private physicians are of record.  Notes from 
C. F. W., D.O., are dated in September 1989, May 1990, and July 
1990 and reflect treatment for the Veteran's back.  In October 
1989, P. A., M.D., reported the Veteran was seen for chronic low 
back pain.  In March 1990, Dr. P. A reported the Veteran was seen 
for myofascial pain syndrome in the dorsal and lumbar areas.  In 
September 1990, H. M., M.D., wrote that the Veteran was under his 
neurosurgical care for lumbar spondylolithesis and low back pain.  
Here, again, although testing back function involved moving the 
hip joints, none of the private physicians reported any 
complaints, findings, or diagnoses of a hip disorder.  

Also in September 1990, Dr. H. M., reported the Veteran had right 
sacroiliac swelling.  The report of private X-ray studies is 
dated in September 1990.  The lumbar segments were in normal 
anatomic alignment.  Vertebral body heights and disc interspaces 
were preserved.  Pedicles were intact.  Mild lumbosacral facet 
sclerosis occurred bilaterally.  No pars defects were identified.  
The sacroiliac joints appeared normally symmetric.  
Significantly, in the hips, cortical margins were smooth and the 
trabecular pattern was preserved.  Joint spaces were not narrowed 
or widened.  The studies were considered to be negative.  

A detailed evaluation was performed at a private hospital, in 
October 1990.  It was noted that the Veteran had a back injury 13 
years earlier and had subsequently been diagnosed with 
spondylolithesis.  X-rays had revealed severe sacroiliac joint 
sclerosis on the right with increased bone density.  The Veteran 
complained of pain in the bottom of the tail bone to the upper 
lumbar area, right greater than left.  Testing included measuring 
hip motion.  Flexion went to 100 degrees on the right and 120 
degrees on the left.  Abduction and adduction were normal.  
Internal rotation went to 15 degrees on the right and 25 degrees 
on the left  External rotation was 30 degrees, bilaterally.  
Straight leg raising was 40 degrees on the right and 45 degrees 
on the left (limited by low back pain, bilaterally).  Hip flexors 
were tight, bilaterally.  Right hip strength was good.  The right 
lower extremity was noted to be approximately 1/4 inch shorter.  
The gait showed decreased weight bearing and stance on the right.  
No hip disorder was diagnosed.  

The Veteran went through a program of physical therapy in October 
and November 1990.  The final assessment, in November 1990 
primarily reflected increased back function.  Right hip flexion 
increased to 125 degrees and hip flexor flexibility increased to 
within normal limits.  A discharge summary, dated in December 
1990 shows hip flexors were within normal limits, bilaterally and 
the Veteran had a normal gait pattern.  

Further imaging studies were done at private facilities in 
November 1990.  A lumbar myelogram, including the sacroiliac 
joints, was normal.  A computerized tomography scan of the lumbar 
spine was also normal.  

The file includes VA clinical notes for March and April 1991, 
which focused on the Veteran's back complaints.  The April 1991 
record shows that X-ray studies of the back and thighs had 
results within normal limits.  

In April 1991, the Veteran walked into a VA examining room 
obviously favoring his right leg and holding his torso somewhat 
rigidly.  Straight leg raising on the right side immediately 
produced a severe episode of pain in the right hip.  An attempt 
to rotate the right hip to the left was extremely limited because 
of pain in the right hip.  The report of the X-ray studies of the 
hips shows that bone density was normal.  There was no evidence 
of osteoblastic or osteolytic process.  Joint spaces were 
preserved without evidence of arthritic change.  There was no 
soft tissue swelling or calcification.  The impression was a 
normal examination.  

In May 1991, the Veteran specifically requested service 
connection for arthritis in his right hip.  

In May 1991, the Veteran and his wife (a nurse) appeared before a 
hearing officer at the RO and gave sworn testimony.  She reported 
treating his back pain by massaging 20-30 points over his back 
and right hip.  The Veteran reported that his doctors noticed 
arthritis, the bone density increased, in his tail bone, lower 
back, L5 tail bone, and hip area.  The Veteran testified of 
treating his back and hip pain with massage and soaking in hot 
water.  The Veteran's wife further testified that he had a hip 
problem and might be facing a total hip replacement.  She was of 
the opinion that his hip problem was related to the traumatic 
injury he had 14 years earlier; and, that, because of the 
traumatic injury, he had muscle spasms and was now developing 
arthritic changes.  Those arthritic changes would continue to 
develop and increase, involving more of the hip joint.  

In September 1993, the Veteran was seen by a private physical 
therapist for a functional capacity evaluation.  The report did 
not indicate any hip disability.  

In February 1994, the Veteran testified before a Member who has 
since left the Board.  The hearing transcript is in the record.  
The Veteran felt that he had numbness with a loss from his right 
hip all the way down to his ankle.  The testimony focused on the 
Veteran's back symptoms and right lower extremity symptoms.  The 
Veteran said that he was no longer able to wear a brace because 
of arthritis in his hip.  

A VA hospital summary shows the Veteran was admitted and treated, 
in September 1994, for chronic back pain.  The summary 
incorrectly stated that the Veteran was 10 percent service-
connected for arthritis of the hip.  No hip findings, treatment 
or diagnosis was reported.  

A VA neurologic examination of May 1995 includes a diagnosis of 
traumatic arthritis by history.  That is, the diagnosis was based 
on a history provided by the Veteran rather than on any findings 
by the examiner.  Where a diagnosis is based on a history as 
related by Veteran, such diagnosis can be no better than the 
facts alleged by Veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

VA examination of the spine, in May 1995, did not disclose any 
hip complaints or findings.  Straight leg raising produced pain 
in the back, not the hip.  

A June 1995 note from the VA orthopedic service shows the 
Veteran's history was reviewed.  He reported that he was 
currently on medication for pain and discomfort in the right hip.  
The right hip pain reportedly came on in the late 1980's or early 
1990's.  The pain was mostly in the right hip and aggravated by 
motion.  It would be uncomfortable in different positions.  
Flexion of both hips went to 120 degrees.  Abduction, adduction, 
and internal and external rotation were less on the right than 
the left, although the examiner did not consider the difference 
to be significant.  The Veteran did complain of pain on extremes 
of motion on the right but not on the left.  There was no 
diagnosis.  

A VA physical medicine and rehabilitation note of October 1995 
does not reflect any hip complaints.  As to findings, he had a 
normal gait.  

The Veteran's hip was examined by VA in December 1995.  He 
reported that, during service, he fell onto his back and right 
hip.  He had another back injury while working for the post 
office, but no new hip injury.  He walked with a cane since 1992 
and experienced daily hip pain.  He could walk 30 minutes before 
stopping secondary to hip and back pain.  The measurements of hip 
motion were reported.  Patrick's sign was negative.  If pain is 
produced by Patrick's test, arthritis of the hip is indicated.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1681 (28th ed., 1994).  
Leg lengths were equal.  Gait was within normal limits.  X-rays 
showed joint spaces were equal to prior films and within normal 
limits.  The diagnosis was hip ankylosis secondary to capsular 
tightness and synovitis.  Ankylosis can mean fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint, as used in the rating criteria.  STEDMAN'S 
MEDICAL DICTIONARY, 90 (27th ed., 2000).  See also 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).  Since the X-rays did not show fibrous or 
bony union across the joint, it is clear that the examiner was 
not using that meaning for the term ankylosis.  Rather, the root 
meaning of ankylosis is stiffening of the joint and it is clearly 
used in that context here, to show joint stiffening due to 
capsular tightness and synovitis.  STEDMAN'S MEDICAL DICTIONARY, 
at 90.  

A July 1996 primary care note shows the Veteran complained of 
chronic back pain with right leg paresthesia.  There were no 
specific hip complaints.  Straight leg raising was negative, 
bilaterally.  Gait was normal.  There was no obvious muscular 
degeneration in the right leg.  Pertinent findings were normal 
and there was no hip diagnosis.  

In April 1997 the Veteran had a VA orthopedic examination for 
chronic low back pain.  An extensive history was taken and the 
Veteran reported that, in 1990, a doctor for the Post Office told 
him he had degenerative joint disease of the hip and back.  He 
had limited straight leg raising bilaterally and was treated with 
medication and physical therapy.  On examination, he was seen to 
have a near normal gait.  Straight leg raising was negative, 
bilaterally.  X-rays from 1991 and 1992 were reviewed.  They were 
of the pelvis and lumbosacral spine and were negative.  There 
were diagnoses of chronic pain syndrome without organic basis and 
fibromyalgia.  

In June 1997, the Veteran was afforded X-ray studies of his right 
hip for his complaints of persistent pain.  The films showed the 
bony structures and joint spaces were intact.  The impression was 
a negative hip.  

A June 1997 VA primary care note shows the Veteran's main 
complaint was chronic low back pain.  He also had right hip pain.  
He was enrolled in a chronic pain orientation class.   

The report of a July 1997 VA pain consultation shows the 
Veteran's chief complaint was pain in the mid-back to the buttock 
and leg, since 1977.  There was a history of falling and landing 
on a steel ladder.  Examination disclosed the right leg was 
shorter than the left and there was tenderness over the right 
sacroiliac joint.  The assessment was chronic pain, myofascial 
pain-low back, sacroiliac, and leg with muscle spasm aggravated 
by discrepancy in leg lengths.   The gait was normal and straight 
leg raising was negative.  There were no abnormal hip findings or 
diagnoses.  This consultation is significant because while the 
Veteran's hip complaints were considered, the abnormal findings 
were in the sacroiliac joint and leg lengths, not the hip.  

The Veteran was subsequently treated with injections.  In October 
1997, it was noted that injection of the ischial bursa gave 
almost 4 weeks relief of hip and leg pain.  He was walking 
without a problem, using no assistive devices.  There was 
tenderness to palpation over the right sacroiliac bursa and over 
the right ischial bursa.  The sacroiliac trigger point and right 
ischial bursa were injected.  

The Veteran had an acute myocardial infarction in December 1997 
and subsequent notes focused on the treatment of his heart 
disease.  

A medical work restriction evaluation was performed by C. H. L., 
M.D., in February 1999.  There was no report of a hip disability, 
even though the testing was extensive and some of the tests 
should have revealed any hip disability that may have been 
present.  Particularly, a ladder climb test produced right low 
back pain and right leg pain.  A treadmill test produced a 
sensation of heaviness in his low back.  A hip lift resulted in a 
complaint of minor low back pain.  None of the tests revealed any 
hip symptoms and there was no hip diagnosis.  

In January 2002, the Veteran's complaints included pain in his 
back and right hip.  His extremities had no edema, ulcers, or 
tenderness.  There was a full range of motion.  Muscle strength 
was 5/5.  Neurologic evaluation showed no focal deficits and 
sensory responses were intact.  The assessment included chronic 
pain, lower back, right hip and elbow.  

In July 2003, X-ray studies of the sacroiliac joints, with 
multiple views, were interpreted as being within normal limits.  

VA provided the Veteran with an orthopedic consultation in March 
2004.  In addition to back complaints, the Veteran reported a 
burning sensation over the right thigh.  Gait and lumbar lordosis 
were normal and his pelvis was level.  The examiner specified 
that hip motion was intact.  The Patrick sign was negative.  

Subsequent VA clinical notes primarily addressed back and other 
complaints.  Hip complaints were noted from time to time, 
including in November 2005.  At that time, there were no positive 
findings, but there was an assessment of hip pain, noting that 
the right leg was shorter than the left.  

At his July 2007 Board hearing, the Veteran testified of his hip 
symptoms and asserted that he had a hip disability as the result 
of a fall during his active service.  He also described the 
impact of his disabilities on his work and other activities.  

The Veteran's spine and right hip were examined by VA in July 
2009.  The claims file was reviewed.  The Veteran provided a 
history of back and right hip symptoms.  As to the right hip, his 
main complaint was pain and stiffness.  He attributed his right 
hip pain to the injury he sustained to his back and said it got 
started when his back started to get worse, about 15 or 16 years 
ago.  He located his hip pain actually to the posterior aspect of 
his pelvis and the area to the right of the sacroiliac joint in 
the paraspinal musculature of the right side.  He denied pain in 
the groin or trochanteric areas.  He described it as a stabbing 
and aching pain that would last for several hours and was located 
at the right side sacroiliac joint and buttocks.  He denied 
radiation of pain.  He rated the pain at 6.5/10.  Exacerbating 
factors include change in the weather.  Heat and soaking 
alleviated the pain.  He reported flare-ups lasting for several 
hours occurring a couple of times a week.  There was no 
additional limitation during the flare ups.  Pain during the 
flare-ups was rated at 7.5/10.  

Inspection of the hip revealed normal alignment.  There was no 
deformity, limb length discrepancies, or scars.  There was no 
tenderness to palpation of the right groin or greater trochanter.  
There was tenderness to palpation of the right buttock.  Hip 
motion was measured and the examiner expressed the opinion that 
the range of hip motion was normal.  The Veteran had pain with 
terminal flexion, which he located in his back.  No groin pain or 
lateral hip pain was appreciated.  X-ray reports were reviewed.  
The assessment was mild osteoarthritis of both hips.  

The July 2009 VA examiner did not express an opinion on question 
of service connection for the right hip.  The AOJ returned the 
case to the VA Medical Center for the necessary opinion.  Another 
physician reviewed the claims folder in September 2009.  The 
Veteran's history was discussed, particularly his back and hip 
problems.  It was noted that there were no reports of hip pain at 
the time of the initial trauma, during service.  The right hip 
was reported to be normal on VA examination in June 1991.  Other 
reports were discussed.  An evaluation in 1990 included X-rays 
showing severe sacroiliac joint sclerosis on the right; the 
Veteran's job at the time involved lifting and bending.  Recent 
X-rays revealed that both hips showed mild osteoarthritis.  The 
physician noted that there was no mention of right hip 
osteoarthritis being worse than the left, which, he explained, 
would be expected with a longstanding problem considering the 
initial trauma was in 1977.  The doctor felt there was a 
likelihood of right sacroiliac disease causing the hip discomfort 
and pain rather than hip osteoarthritis.  Also consideration was 
made to the lifting and bending the Veteran had to do while 
working at the post office.  The July 2009 examination showed an 
essentially normal range of motion for the right hip and it was 
noted that he had pain with terminal flexion that he located to 
his back.  No groin pain or lateral hip pain was appreciated.  
Hence, it was the physician's opinion that right hip mild 
osteoarthritis was less likely than not related to the original 
back condition.  

Conclusion

The Veteran has repeatedly challenged the reports of medical 
examinations and opinions.  The Board finds that there is no 
significant flaw in the medical reports.  We make this finding 
because the reports were made by trained medical professionals in 
the regular course of their work.  Further, the reports by 
different clinicians have been remarkably consistent over the 
years.  Also, the treating clinicians and examiners have had the 
benefit of records, while the Veteran is working from his memory, 
as seen through his current symptoms.  The Veteran, as an 
untrained lay witness may have different assessment of what is or 
is not significant.  However, he does not have the training or 
experince to identify the causes or medical connections at issue 
here.  Consequently, the Board finds that the Veteran has not 
raised a credible challenge to the medical examinations and 
opinions and that those reports are credible and provide the most 
accurate and probative evidence as to the Veteran's clamed 
disabilities.  

The Veteran contends that he has a right hip disability as a 
result of the fall from a truck in service.  As a lay witness, he 
is not competent to diagnose a current hip disability or to 
diagnose its source.  38 C.F.R. § 3.159(a).  Specifically, he 
lacks the medical training and expertise to determine the source 
and cause of his symptoms.  In this case, examination by trained 
medical professionals showed the Veteran's pain is not actually 
in the hip, but in the sacroiliac joint.  X-rays revealed severe 
sclerosis at that point.  Thus, the objective examination 
findings and the X-ray studies support the physician's conclusion 
that the Veteran has sacroiliac disease causing his hip 
discomfort and pain.  Sacroiliac joints are rated with diseases 
and injuries of the spine.  38 C.F.R. § 4.71a, Code 5236 (2009).  
That is, this is already rated as part of the service-connected 
spine disability.  It is not a separate disability for which 
service connection could be granted and compensated.  38 C.F.R. 
§ 4.14 (2009).  

There is some mild arthritis in the hips; however, the examiner 
expressed the opinion that the Veteran's pain is more likely 
coming from the sacroiliac joints than the hips.  The examiner 
also explained that if the right hip arthritis was a long 
standing problem, it would be expected to be worse on the right 
than on the left.  However, it is not.  Thus, following the 
examiner's explanation, the hip arthritis would not be connected 
to the injury in service or to the service-connected back 
disorder.  

The Veteran's claim is supported by his statements based on his 
memory and his analysis as a lay witness.  The only medical 
evidence supporting the claim comes from the Veteran's wife.  
With due regard for her training as a nurse, her testimony 
appears to be based on listening to the Veteran rather than on 
actual examination, X-rays, or other studies.  In 1991, she 
expressed an opinion that the Veteran had a hip injury related to 
service, but she did not give any medical analysis to support 
that assertion.  Consequently, her opinion is not adequate.  That 
is, while she is competent to present an opinion, her unexplained 
opinion is not credible.  There is no other medical evidence 
supporting the claim.  The service treatment records, post 
service medical records, and recent medical examination and 
opinion form a preponderance of evidence in this case.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Back Disability

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for status post-traumatic injury to the lumbar 
spine with residual low back strain was granted by means of a 
December 1982 rating decision and assigned 10 percent rating 
under diagnostic code 5295.  

Prior to September 26, 2003, a lumbosacral strain with slight 
subjective symptoms only was rated as 0 percent disabling 
(noncompensable).  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, and 
the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5295 (2003).  

The Veteran's claim for an increased evaluation was received in 
September 1990.  In August 1991, a hearing officer at the RO 
granted a 40 percent rating, effective the date that the claim 
for increase was received.  The Board notes that 40 percent was 
the highest rating that could be assigned under diagnostic code 
5295.  It was also the highest rating that could be assigned 
under diagnostic code 5292 (for limitation of lumbar spine 
motion) and diagnostic code 5294 (for sacroiliac injury and 
weakness).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. 
§ 4.40 (2009).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More movement 
than normal; (c) Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (2009).  The 40 percent 
rating was the highest rating that could be predicated on 
limitation of motion.  The factors discussed in 38 C.F.R. §§ 4.40 
and 4.45 would not provide a rating in excess of 40 percent.  

A higher rating would require complete bony fixation (ankylosis) 
of the entire spine ratable under diagnostic code 5286; or 
unfavorable ankylosis of the lumbar spine ratable under 
diagnostic code 5289.  In this case, neither the many 
examinations nor the numerous imaging studies, X-rays, magnetic 
resonance imaging (MRI), and computerized tomography (CT) scans 
have not shown the bony fixation required for rating under these 
criteria.  Further, as discussed in greater detail below, the 
limitations of motion do not approximate and are not analogous to 
ankylosis.  38 C.F.R. §§ 4.7, 4.20 (2009).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 percent 
rating was assigned where the condition was mild.  A 20 percent 
rating was granted for a moderate condition with recurring 
attacks.  A 40 percent rating required a severe condition with 
recurring attacks and intermittent relief.  The highest rating 
assignable under this code was 60 percent which required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2002).  It must be noted that under 
these criteria, each level of disability contemplates both 
limitation of motion and neurologic deficits.  See VAOPGCPREC 36-
97 (Dec. 12, 1997).  For a rating in excess of 40 percent, there 
must be more than a severe combination of symptoms.  Rather, 
there must be a pronounced level of objective, clinically 
demonstrable manifestations, such as a complete absence of the 
ankle jerk (Achilles tendon deep tendon reflex).  

In August 1999, the RO granted service connection for arthritis 
and disc disease of the lumbar spine, continuing the 40 percent 
rating.   

During the course of the Veteran's appeals, the rating criteria 
changed.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted under 
the revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal process 
has been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2009).  A review of the record 
demonstrates that the RO considered the old and new criteria for 
rating disabilities of the spine, and the Veteran was made aware 
of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 23, 2002, the rating criteria for an 
intervertebral disc syndrome were changed to provide for rating 
based on incapacitating episodes.  An incapacitating episode was 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  67 Fed. Reg. 54349 
(Aug. 22, 2002).  In this case, there is no evidence that a 
physician prescribed bed rest; therefore, the disability cannot 
be rated under these criteria.  The change provided that chronic 
manifestations were to be evaluated under the most appropriate 
orthopedic and neurologic codes.  See Note (2), Id.  The 
diagnostic code number for these criteria was subsequently 
changed from 5293 to 5243.

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes) 
the General Rating Formula for Diseases and Injuries of the Spine 
will be as follows, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
will be rated as 40 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis will be rated as 20 
percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height will be rated as 10 percent 
disabling.  
      Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
      Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  
	Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  
	Note (4): Round each range of motion measurement to the 
nearest five degrees.  
	Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
	Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  
	5235 Vertebral fracture or dislocation 
	5236 Sacroiliac injury and weakness 
	5237 Lumbosacral or cervical strain 
	5238 Spinal stenosis 
	5239 Spondylolisthesis or segmental instability 
	5240 Ankylosing spondylitis 
	5241 Spinal fusion 
	5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
	5243 Intervertebral disc syndrome 
	Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec.4.25.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  

To summarize the old and new criteria, a higher rating would 
require unfavorable ankylosis and the following review of the 
record shows the Veteran does not have unfavorable ankylosis.  
See 38 C.F.R. § 4.71a, Codes 5286, 5289 (2003); General Rating 
Formula for Diseases and Injuries of the Spine Note (5) (2009).  
Prior to the change in rating criteria, a 60 percent rating could 
be had if there were pronounced disc disability manifestations.  
These would be notably greater than the manifestations associated 
with a severe disability and would involve a pronounced condition 
with persistent manifestations compatible with sciatic neuropathy 
with characteristic pain and clinically demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little intermittent 
relief.  The approach to neurologic deficits has changed and even 
a mild associated objective neurologic abnormality can receive an 
additional, separate evaluation under the new criteria.  However, 
the critical word here is "objective."  The words in 
regulations are not gratuitous or meaningless.  They cannot be 
ignored and must be given their usual meaning.  The requirements 
for "objective" findings distinguishes these criteria from 
subjective complaints, such as numbness, tingling, or loss of 
sensation.  For an additional, separate rating under the new 
criteria, there must be neurologic abnormalities that are 
"objective" and can be clinically perceived by a trainer 
examiner.  With these criteria in mind, the Board has searched 
the record for a basis to award a rating in excess of or in 
addition to the current 40 percent.  

Background

An April 1989 VA examination report shows the Veteran reported 
his back was affecting his capacity to work.  He complained of 
numbness and tingling in the right lower extremity.  The examiner 
stated there was no gross deformity of the spine.  Flexion was 
possible, but that there remained some degree of left lordosis.  
The Veteran was able to reach approximately 22 centimeters from 
the floor.  He complained of pain during flexion.  Hyperextension 
was possible.  The Veteran also complained of pain when doing 
right lateral flexion and rotation, but complained less when 
doing left lateral flexion and rotation.  It was noted that there 
was no muscle spasm.   The Veteran was able to walk without 
difficulty on tip toes and heels.  Straight leg raising caused 
pain in the lower back when doing the test on the right and less 
pain when doing the test on the left, but the examiner noted 
there was no radiating pain during the examination.  Deep tendon 
reflexes were present and equal bilaterally.  The examiner found 
no weakness to dorsiflexion of the great toes.  Sensory testing 
was "ok."  The diagnosis was chronic lumbosacral aches.  

The absence of muscle spasm and radiating pain, along with the 
presence of deep tendon reflexes, which would include the ankle 
jerk, demonstrates that the Veteran did not have a pronounced 
level of disc disease at the time of the April 1989 examination.  
The findings on this examination establish that the service-
connected back disability did not meet any applicable criteria 
for a rating in excess of 40 percent at that time.  

A March 1990 private medical record shows the Veteran reported 
pain along the lumbosacral area.  The examiner stated the 
Veteran's range of motion of the lumbosacral spine was within 
normal limits, and that straight leg raising was negative 
bilaterally.  Knee and ankle jerks were normal and equal 
bilaterally.  Sensory examination was intact.  The impression was 
myofascial pain with residual pain along the lumbosacral area.  
Here, again, negative straight leg raising, normal ankle jerks 
and an intact sensory examination show the Veteran did not have a 
pronounced level of disc disease warranting a rating in excess of 
40 percent.  

A May 1990 private medical record shows the examiner stated that 
the Veteran could return to work without any restrictions.  In 
July 1990, that same examiner stated he had been treating the 
Veteran for the past month for a back problem and the Veteran 
could return to full-time work.  Private medical records show the 
Veteran underwent physical therapy related to his back and 
sacroiliac pain from September 1990 through November 1990.  

In May 1991, the Veteran and his spouse presented sworn testimony 
at an RO hearing.  The Veteran stated that he spent most of his 
time during the day trying to relieve his back pain.  His spouse 
stated she was a registered nurse and that she dealt with spinal 
cord injuries at her job.  She testified she would assist the 
Veteran with relieving his back pain.  She stated she needed to 
help the Veteran at least every other day.  The Veteran testified 
that his pain in the past had been a six on a scale from one to 
10, but that in the last several years, he felt it was beyond a 
10.  He added he would lose his temper more easily because of the 
pain, and that he could not tolerate long drives in a car.  The 
testimony did not identify any symptomatology that would meet the 
criteria for a rating in excess of 40 percent.  

On VA examination in June 1991, the Veteran walked into the 
examining room favoring his right leg.  Flexion of his lumbar 
spine was to 30 degrees before pain ensued.  Extension was 
approximately 15 to 20 degrees before he complained of pain.  
Rotation of the torso to the right and left was extremely limited 
with pain in the right sacroiliac area.  Straight leg raising in 
the standing position was to 90 degrees on the left and to 
60 degrees on the right before pain was reported.  The Veteran 
reported that the pain radiated to the right leg and into his 
buttock.  The examiner noted that the results were similar with 
straight leg raising in the supine position, except that straight 
leg raising on the right was "practically impossible."  The 
knee and ankle reflexes were equal bilaterally, as was sensation.  
The examiner found the Veteran as able to stand on his toes and 
heels without any problem.  There was no demonstrable evidence of 
decreased sensation by touch, comparing the left to the right.  
Here, again, while there were some lower extremity symptoms, they 
do not exceed the severe level, compensated by the current 40 
percent rating.  The normal findings for knee and ankle reflexes 
and lower extremity sensation are evidence against a rating in 
excess of 40 percent.  

A June 1991 CT scan of the lumbar spine showed no herniated disc 
or canal stenosis.  There was a mild bulging annulus with no 
significant facet hypertrophy at L4-L5 and ventral hypodensity in 
the ventral aspect of the canal at L5-S1, which the examiner 
stated could represent either a building annulus or a small 
central herniated disc.  He stated that these findings were 
consistent with those found on clinical examination.  The 
examiner reported that X-rays of the lumbosacral spine were 
normal.  His final impression was that the CT scan showed 
evidence of L5-S1 pathology, consistent with a diagnosis of a 
most probable extruded or bulging annulus at that level.  

In a September 1991 rating decision, the RO Hearing Officer 
granted a 40 percent evaluation for status post-traumatic injury 
to the lumbar spine with residual low back strain, effective as 
of the date the claim was received, September 6, 1990.  See 
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2009).  

In September 1992, VA examination of the lumbar spine revealed 
marked limitation of motion and flexion to only about 20 degrees 
accompanied by muscle tightness and spasm.  The Veteran had pain 
and tenderness in the low back on the right side radiating toward 
the right hip and down the right lower extremity and on the left 
side down to the left hip to just above the knee, but not below 
the knee.  The examiner did not have the Veteran walk on his 
heels and toes because of the discomfort he was experiencing.  
Straight leg raising in the supine position was negative on the 
left but markedly positive on the right at about 20 to 
25 degrees.  Comparative reflexes showed active knee jerks.  
Ankle jerks were 3+ on the left and 1+ on the right.  There were 
some diffuse paresthesias in the dorsum of the right foot.  X-ray 
studies of the lumbar spine showed disc narrowing at L5-S1.  The 
examiner concluded that the Veteran had significant worsening of 
his service-connected disability since he had last seen him.  
However, he felt the Veteran would be capable of some limited-
type of work of a sedentary nature with no heavy lifting or 
bending.  

Muscle spasm on flexion was part of the criteria for a 20 percent 
rating under diagnostic code 5295 (see above).  There were some 
neurologic deficits, such as diffuse paresthesias in the dorsum 
of the right foot, but these were not more than a severe disc 
disorder warranting a 40 percent rating.  The presence of ankle 
jerks and other findings show that the neurologic symptoms did 
not approximate the pronounced disability required for a higher 
rating.  

An October 1992 neurological consultation report shows the 
Veteran had moderate tenderness with spasm in the lumbar 
paraspinous muscles and decreased ranges of motion on lateral 
rotation, side bending, flexion, and extension.  There was 
tenderness in the sciatic notch on the right.  Straight leg 
raising was positive on the right at 30 to 40 degrees.  Motor 
examination showed a hint of weakness of the extensor hallucis 
longus in the right foot, but there was no atrophy.  The Veteran 
was able to walk on his heels and toes.  Deep tendon reflexes 
were 2+.  Electrodiagnostic tests were performed and the examiner 
was of the opinion that the findings were compatible with an 
irritative process involving the right L5 and S1 motor root 
distributions.  A MRI of the lumbar spine taken at that time 
revealed normal findings.  The hint of weakness and findings 
compatible with an irritative process involving the right L5 and 
S1 motor root distributions are minimal findings; which, along 
with normal deep tendon reflexes show that a rating in excess of 
40 percent was not appropriate at that time.  

A June 1993 addendum to the September 1992 examination report 
shows the examiner had an opportunity to review the October 1992 
neurological findings.  He stated that physical examination of 
the Veteran at that time did not reveal any clear-cut neurologic 
abnormalities.  He stated the Veteran had normal reflexes 
bilaterally.  He noted the Veteran complained of numbness over 
the lateral border of his right foot.  The examiner reported he 
had reviewed the October 1992 electromyography results and felt 
that in view of the discrepancy between the electromyography 
results and the MRI results, a myelogram should be conducted.  A 
pronounced disc disability is more than severe and would produce 
objective, clinically demonstrable neurologic deficits.  The lack 
of clear cut findings shows the condition does not approximate 
such a pronounced level of disability, which is required for a 
60 percent rating.  

A September 1993 private functional capacity evaluation shows the 
Veteran was unemployed at that time.  The physical therapist 
stated the findings of the evaluation were as follows: decreased 
function at the lumbar segments; decreased range of motion at the 
lumbar segments; lack of endurance, strength, and confidence for 
sustained activities; material handling abilities at the light 
physical demand profile; consistent, reproducible equivocal 
efforts; high pain level; function at a lower physical demand 
profile; and the inability to function at the previous physical 
demand level.  The physical therapist stated that it was possible 
for the Veteran to return to work at the present physical demand 
level profile for light duty, but noted he was not capable of 
returning to his previous physical demand profile at the present 
time.  He stated the Veteran's test results indicated a limited 
tolerance for a full-time position.  Once more, the examination 
findings show that the Veteran's disability was well within the 
40 percent rating for a severe disability and did not approximate 
a pronounced level of disability, as needed for a higher rating.  

In February 1994, the Veteran and his wife gave sworn testimony 
at a Board hearing.  They reported worsening low back symptoms.  
The Veteran stated that he was in constant pain with no relief.  
He described discomfort and numbness in his low back, buttocks, 
and down his right leg.  He asserted that he could not sit for 
long periods of time.  He explained that he used a cane because 
it kept him more stable and because of the weakness he had in his 
right leg.  His back pain was reportedly eased by hot baths and 
laying on his side.  The Veteran testified the TENS 
(transcutaneous electric nerve stimulator) unit he had been given 
by VA did not work.  His wife said she used an electric massager 
on his back for his pain.  This testimony describes a severe back 
disability ratable at 40 percent, but not the neurologic 
symptomatology associated with a pronounced level of disc 
pathology required for a higher rating.  So, it is essentially 
testimony against the claim for a higher rating.  

The Veteran has highlighted a September 1994 VA physical therapy 
consult note.  The diagnosis was chronic low back pain, lumbar 
disc disease, and right S1 radiculopathy.  Nothing in these notes 
describes a pronounced level of disability.   

A May 1995 VA orthopedic examination report shows the Veteran 
complained of pain in his lumbar area, which radiated into his 
buttocks and occasionally radiated to his right leg.  The 
examiner expressed the opinion that physical examination revealed 
the Veteran had a "definite vol[i]tional restriction" of 
flexion at 20 degrees with a positive withdrawal sign.  He 
stated, "His withdrawal sign is the failure of the buttocks to 
move back toward the examiner on attempted forward flexion.  This 
is [a] definite indication of vol[i]tional restriction of motion 
and is very significant."  The examiner noted that 
"surprisingly" with the Veteran's inability to flex forward, he 
could easily flex to 20 degrees on each side with no muscle 
spasm.  He stated the Veteran had 10 degrees of extension.  
Straight leg raising at 80 degrees caused pain in his low back 
bilaterally.  Deep tendon reflexes were present, equal, and 
hypoactive bilaterally.  The examiner stated the Veteran's thighs 
and calves measured the same on the right and left.

The examiner noted that a myelogram and another MRI had been 
requested but stated that he saw no indication for this.  He 
stated there was no gross neurological or orthopedic abnormality, 
which would call for another MRI.  He stated he felt the Veteran 
had boxed himself into a corner because of his low back 
complaints.  The examiner noted the Veteran had brought in the 
September 1993 functional capacity evaluation, which he stated 
substantiated the "definite vol[i]tional element in his 
restriction of back motion."  He concluded with the following:

I do not feel that this man has [a] 
herniated intervertebral disc and doesn't 
have neurological abnormalities, which 
would warrant active treatment.  I feel he 
would be best served by being granted some 
retraining to allow him to perform a job 
which does not require heavy use of his 
back.  As stated above, he is in extremely 
good physical condition, both upper and 
lower extremities.  If we can get him past 
his fixation on his back, I feel he could 
be rehabilitated very nicely.  I don't see 
that it requires active medical care at 
this time, and could be working in a job 
that doesn't require heavy lifting.

This examination and medical opinion provide very strong evidence 
against a higher rating in that it demonstrates the Veteran does 
not have anything approximating a pronounced level of disc 
disease.  One reason the opinion is such strong evidence is that 
the examiner provides an explanation for his opinion and clearly 
identifies physical findings that are inconsistent with the 
Veteran's complaints.  The Board has considered the Veteran's 
rebuttal to this report.  We find the report is both competent 
and credible.  While there may be minor discrepancies and 
differences, it is clear that the Veteran does not have a 
pronounced level of disc disability and a higher rating is not 
warranted.  

A May 1995 VA neurological examination report shows the Veteran 
claimed he had complete loss of the ability to perceive pin prick 
stimulus.  The examiner stated that an MRI of the lumbar spine 
was normal and that a myelogram was negative.  He noted that an 
electromyography showed L5-S1 radiculopathy.  The diagnoses were 
lumbar radiculopathy and chronic lumbar strain.  Once more, while 
there is some evidence of neurologic deficit, it does not raise 
to the level of a pronounced level of disc disability.  The 
normal findings on the report are persuasive evidence that the 
service-connected disability did not have the neurologic 
manifestations consistent with the pronounced level of disability 
required for a higher evaluation.  

A June 1995 VA outpatient treatment report shows that a physical 
examination revealed straight leg raising was negative to 
80 degrees on the left and to 30 to 40 degrees on the right 
before pain was noted.  Knee and ankle jerks were normal at 2+ 
and equal bilaterally.  There was no gross motor deficit of 
either lower extremity.  The examiner stated circumference of 
both thighs was the same, as were the calves.  Sensation to pin 
prick was absent throughout the entire right lower extremity from 
about the groin down and was present throughout the left lower 
extremity.  The loss of sensation is well within the criteria for 
a severe disc disease and the current 40 percent rating.  The 
normal ankle jerk responses and absence of motor deficits show 
that the Veteran does not have the neurologic deficits associated 
with a pronounced level of disc disease required for a higher 
rating.  

A VA physical medicine and rehabilitation note of October 1995 
shows the Veteran reported constant and localized back pain and 
numbness from the groin down the entire right leg.  On 
examination, he had a normal gait.  Deep tendon reflexes were 
normal at 2+ at the biceps, patella, and ankles.  Responses on 
the left were equal to those on the right.  Motor responses were 
normal at 5/5 in all muscle groups.  He was subjectively unable 
to feel anything in the entire right leg.  The range of back 
motion was limited due to the complaint of pain.  The impression 
was chronic low back pain.  Here, again, the neurologic findings 
do not approximate the very extensive objective deficits 
associated with a pronounced disc syndrome and do not approximate 
the criteria for a higher rating.  Also of note, the normal gait 
on this and subsequent evaluations is in contrast to the use of a 
cane during the 1994 hearing.  

Subsequent VA clinical notes continued to reflect the Veteran's 
complaints of back pain, without evidence of the objective 
neurological deficits associated with a pronounced level of disc 
disease.  

A July 1996 primary care note shows the Veteran complained of 
chronic back pain with right leg paresthesia.  There was right 
paralumbar tenderness to palpation.  Buttocks punch was positive.  
There was no sensation to touch in the right leg.  Straight leg 
raising was negative, bilaterally.  Gait was normal.  Anterior 
flexion went to 30 degrees with subjective pain.  There was no 
obvious muscular degeneration in the right leg.  The assessment 
was chronic low back pain.   

The November 1996 VA primary care note reflects continued 
complaints of chronic back pain and associated right leg 
radiculopathy.  Lower extremity motor strength was 5/5 on the 
left and 4/5 on the right.  Reflexes were 1-2+, bilaterally with 
a mild decrease on the right.  Sensory testing on the right 
showed responses to sharp and dull were absent.  The assessment 
was low back pain.  

In February 1997, the Veteran and his spouse presented testimony 
at an RO hearing.  He stated he could walk a quarter mile, at 
which time severe pain would ensue.  He reported that he could 
not sit for long periods of time without shifting his weight 
around in a chair and could drive only short distances.  He 
testified of constant pain, which ranged from approximately an 8 
to 10 on a scale from 1 to 10.  He stated his right leg was 
completely numb.  He also reported wearing a back brace at all 
times, except when he was in the shower or in bed.  His wife 
testified of muscle spasms across his low back and that she would 
use a massager to work the spasms out every night before they 
would go to bed.  Again, we note that spasms were part of the 
criteria for the 20 percent rating of the service-connected back 
strain and do not by themselves establish the propriety of a 
higher rating.  

The Veteran went on to testify that he had been unemployed since 
November 1990, when he was forced to quit the Post Office because 
he could not function with his back problems.  He testified that 
he had not attempted to get a job back with the Post Office 
because he had not been released to go back to work.  He reported 
10 years of experience as a photojournalist.  He stated he had 
finished high school and had some college classes.  He said his 
back was the only disability that caused him to be unemployable.  
Here, again, the February 1997 testimony is against the claim 
because it describes symptoms consistent with a 40 percent rating 
and does not describe a pronounced level of intervertebral disc 
syndrome required for a higher rating.  

In April 1997 the Veteran had a VA orthopedic examination for 
chronic low back pain.  He had a near normal gait pattern.  On 
physical examination, flexion was limited to 20 degrees in the 
supine position.  However, the examiner noted that the Veteran 
was able to flex to 30 degrees while taking his shoes and socks 
off.  Lateral bending was within normal limits.  The right leg 
was approximately one centimeter shorter than the left.  Straight 
leg raising was negative, bilaterally.  Motor strength was 5/5, 
bilaterally.  Deep tendon reflexes were 2+ and symmetrical, 
bilaterally.  The Veteran could heel-and-toe walk, bilaterally.  
Sensation to pin prick was subjectively intact on the left, but 
the Veteran reported absent sensation throughout the entire right 
lower extremity.  The examiner's impressions were chronic pain 
syndrome and fibromyalgia.  Yet, again, the absence of sensation 
is well within the criteria for a 40 percent rating and the 
normal findings as to straight leg raising, motor strength, and 
deep tendon reflexes demonstrate that a pronounced level of disc 
disability was not present.  

In April 1997, X-ray studies of the lumbosacral spine were done 
and compared with an April 1991 examination.   Examination 
revealed well maintained intervertebral disc space and vertebral 
body heights.  There was no evidence of spondylosis, 
spondylolisthesis or any significant degenerative change was 
identified.  The impression was that no abnormalities were 
demonstrated and that there was no significant interval change 
since the previous examination.  A May 1997 electromyography 
study revealed normal findings related to the right lumbosacral 
paraspinal muscles.  

VA clinical notes continued to reflect the Veteran's complaints 
of pain and he was enrolled in a chronic pain orientation class 
in June 1997.  

The report of a July 1997 VA pain consultation shows the 
Veteran's chief complaint was pain in the mid-back to the buttock 
and leg, since 1977.  There was a history of falling and landing 
on a steel ladder.  Examination disclosed tenderness in the low 
back.  There was a limitation of motion in the neck and back.  
The gait was normal and straight leg raising was negative.  
Muscle tone was good.  Sensory examination was normal except that 
the Veteran claimed sensory loss to touch, pin, and vibratory 
stimuli, in the entire leg from the groin down, front and back.  
Deep tendon reflexes were normal.  Lower extremity strength was 
normal.  The assessment was chronic pain, myofascial pain-low 
back, sacroiliac, and leg with muscle spasm aggravated by 
discrepancy in leg lengths.   This is further evidence that the 
criteria for a higher rating were not met, because the medical 
findings, such as the normal deep tendon reflexes and lower 
extremity strength, show that the Veteran did not have a 
pronounced level of disc disorder.  

Subsequent notes reflect treatment with medication, sacroiliac 
injections, and a shoe lift.  

During his October 1997 Board hearing, the Veteran provided sworn 
testimony to the effect that he felt he had disc disease and that 
medical records had substantiated such diagnosis.  His spouse 
said she was a registered nurse and that her specialty dealt with 
neuro-orthopedic patients in the rehabilitation field.  She 
reported watching her husband's back injury degenerate over time.  
She stated that his pain had gotten worse over the years.  He 
would soak in a tub of hot water to help with the pain.  As to 
unemployability, the Veteran stated he had been declared to be 
unfit for duty by the post office solely due to his back 
problems.  He testified that he had been unable to find a job 
that was compatible with his physical profile.  He stated that he 
was not receiving Social Security Administration (SSA) benefits.  

The Veteran had an acute myocardial infarction in December 1997 
and subsequent notes focused on the treatment of his heart 
disease.  

A January 1999 fee-basis neurological evaluation shows the 
Veteran was seen by a private physician who had previously 
examined him in May 1995.  The physician noted his 1995 diagnosis 
of lumbar radiculopathy but "without any real objective 
abnormality on the examination."  He noted it was his opinion 
that the sensory loss to pin prick, which involved the entire 
leg, was not consistent with radicular plexus involvement.  The 
doctor stated that he had recommended a myelogram, which was 
subsequently conducted.  Physical examination in January 1999 
revealed motor strength of 5/5 throughout without atrophy or 
fasciculations.  The Veteran claimed complete loss to pin prick 
throughout the right leg, impaired vibration, and proprioception 
in the right leg with simultaneous touch.  However, it was 
noteworthy that the Veteran had enough feeling to identify the 
right leg as the one being touched.  Limb coordination testing 
was unremarkable.  Deep tendon reflexes were trace on the right 
Achilles and 1 on the left.  The patella reflex was 2, 
bilaterally.  

The examiner concluded the Veteran's symptoms were consistent 
with lumbar radiculopathy, but noted there were no hard objective 
findings on the neurological examination.  He stated the lumbar 
myelogram was normal and that the CT scan showed a bulge of the 
L5-S1 disc, which he noted would not cause any neurological 
impairment.  He stated the Veteran's sensory deficit was not 
consistent with a peripheral process and that the Veteran had 
claimed complete loss of vibration, position sense, pin prick and 
touch on the right leg.  He noted, "For this to occur[,] this 
would have to be a contralateral brain lesion or a significant 
lesion involving the spinal cord[,] neither which he has."  He 
entered a diagnosis of chronic lumbar muscle ligament strain.  
Once more, while there is some evidence of neurologic 
symptomatology, the objective medical findings demonstrate that 
the neurologic symptoms do not approximate those associated with 
a pronounced disc disease.  

A medical work restriction evaluation was performed by Dr. C. H. 
L. in February 1999.  The medical work restriction evaluation 
report shows that the board certified physical medicine 
rehabilitation examiner had the Veteran undergo numerous 
endurance tests.  He stated he felt the Veteran was cooperative 
and followed instructions throughout the evaluation and 
demonstrated good body mechanics and material handling ability.  
The examiner noted there was a close correlation between the 
Veteran's complaints of pain and his functional ability.  He 
determined that the Veteran had the functional capacity to work 
eight hours per day at that time in a job setting that allowed 
him to take breaks to change positions for comfort.  The examiner 
stated he felt the Veteran's physical demand characteristics in 
the overhead position should remain at a light level.  Neurologic 
deficits were not identified.  

A July 1999 VA outpatient treatment report shows the Veteran 
underwent another electromyography to rule out radiculopathy.  
The electromyography revealed negative findings related to both 
the right and left lower extremities.  Nerve conduction studies 
revealed negative findings, bilaterally.  The final diagnosis was 
that there was no evidence of right lumbosacral radiculopathy.

At the February 2001 Board hearing the Veteran asserted that his 
individual unemployability claim had been denied because the 
hearing officer felt the Veteran's unemployability was due to a 
myocardial infarction; however, he stated that he had been 
unemployed since 1990 because of his service-connected back 
disorder.  He reiterated that although he wrote and ate with his 
left hand, he used his right hand for everything else.  He 
reported that he was in the vocational rehabilitation program at 
VA, taking architectural drafting and engineering classes.  He 
had been taking classes for two full semesters and was currently 
in his third semester.  He added that he had a grade point 
average of 3.42 and had been accepted to Phi Beta Kappa, which 
was an honor society.  As to his back, he assessed a daily pain 
at a level of 9 to 10 on a scale from one to 10.  He stated the 
pain would go down his right leg and that he had no pin prick 
sensation in his right leg.  As to the right hip disorder, he 
felt he had injured his hip at the time he sustained the injury 
to his lumbar spine.  His wife told of using a massager for the 
Veteran's pain, at least once a day.  She stated that when the 
Veteran was in severe pain, he would isolate himself from the 
family.  She recounted watching his daily struggle with pain and 
that was very disheartening.  

Under the changes effective in 2003, associated objective 
neurologic abnormalities can be rated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

On VA examination in March 2003, the Veteran complained of 
constant back pain, which he rated at 8-9 on a scale from 1 to 
10.  He reported pain radiating to the right leg.  He had left 
his job at the Post Office and was currently a full time student 
in drafting and design.  He reported flare-ups of back pain to 10 
out of 10, lasting an hour.  He also said that his right leg and 
foot were constantly numb.  Examination disclosed a normal gait 
and normal lumbar curvature.  There was no paraspinal muscle 
spasm or atrophy.  There was no vertebral or sacroiliac joint 
tenderness.  He verbalized pain, with no facial grimacing, during 
range of motion testing.  Forward flexion was 20 degrees compared 
to a normal of 90 degrees.  Backward extension was 10 degrees 
compared to a normal of 30 degrees.  Lateral flexion was 10 
degrees compared to a normal of 30 degrees, bilaterally.  Lateral 
rotation was 20 degrees compared to a normal of 30 degrees, 
bilaterally.  Repeat forward flexion went to 15 degrees.   Spinal 
rhythm was fluid and not jerky.  There was no incoordination.  On 
straight leg raising he verbalized pain at 45 degrees, 
bilaterally.  Dorsiflexion of the extensor hallicus longus was 
5/5, bilaterally.  Responses to touch and pinprick were absent 
and vibratory sense was diminished in the whole right leg.  Joint 
position sense was intact.  Knee and ankle jerks were 2+.  There 
was no muscle atrophy.  Imaging studies were reviewed.  The 
pertinent diagnosis was degenerative disc disease of the lumbar 
spine.  Magnetic resonance imaging (MRI) in April 32003 disclosed 
partial disc dehydration and disc bulging at L5-S1.  The bulging 
did not transgress the epidural fat and the thecal sac was 
unaffected.  No neuroforaminal abnormalities were present.  The 
remainder of the lumbar intervertebral discs were unremarkable.  
A May 2003 nerve conduction study had normal results and did not 
show any associated objective neurologic abnormalities.  

In July 2003, the Veteran was seen at a VA emergency room for 
complaints of an exacerbation of low back pain when he reached 
out and caught a falling child.  He felt pain going into his 
right buttock and right lower extremity, which was a chronic 
occurrence.  The  Veteran's back had bilateral paralumbosacral 
muscle spasms, right greater than left.  He was provided with 
pain medication.  The diagnoses were lumbosacral sprain and 
exacerbation of chronic low back pain syndrome.  

The report of the March 2004 VA orthopedic consultation shows 
that the claims file was reviewed.  The  Veteran's history of 
back injury and symptoms was set forth in detail.  On physical 
examination, the Veteran had a normal gait and lumbar lordosis.  
He limited back motion to 37 degrees deflection, 17 degrees 
extension, 50 degrees lateral bending to either side, and 30 
degrees rotation to either side.  All of which was done without 
spasm or splinting.  Straight leg raising produced radicular pain 
in the right big toe.  The Lasegue-Koenig test elicited back pain 
but no radicular pain.  Lasegue and popliteal pressure tests in 
both lower extremities were within normal limits.  He 
demonstrated weakness of the right extensor hallicus longus.  
Vibration and position sense were intact in both lower 
extremities.  Deep tendon reflexes were 1+ and symmetrical in the 
knees and ankles.  Pinprick sensation was diminished in the right 
lower extremity, except that it was intact on the dorsum and 
plantar aspect of the right foot.  He had good muscle tone, bulk, 
and definition.  In the lower extremities.  Leg circumferences 
were equal.  The right leg was 89 centimeters, as compared the 91 
centimeters on the left.  Imaging studies were reviewed and it 
was found that they showed minimal changes.  

When the Veteran was seen at the primary care clinic, in August 
2004, he reported chronic lower back pain radiating down the 
right leg, worse with weather changes.  He estimated his average 
pain level was 8.  There were no specific back findings.  
Subsequent VA clinical notes recorded the Veteran's complaints of 
back pain, without sufficient findings to rate the disability.  

At his July 2007 Board hearing, the Veteran testified of his back 
symptoms and asserted that he had a disc disorder that met the 
criteria for a 60 percent rating.  He also described the impact 
of his disabilities on his work and other activities.  

The Veteran had a VA examination of his spine in July 2009.  The 
claims file was reviewed by the examiner.  It was noted that the 
Veteran wore a back brace, which he said helped his back pain.   
He also used a 1/2 inch lift in his shoe, which he said helped.  
Walking was reportedly limited to 1/4 mile, sitting was limited to 
2 hours, and standing was limited to 20-30 minutes, secondary to 
back pain.  He was independent in his activities of daily living.  
His recreational activity was limited and he could no longer play 
softball or other sports.  While sitting at a computer, he had to 
get up every hour or so, due to back pain.  Otherwise, he had no 
functional limitations on his occupational duties.  The history 
of the back disability was summarized.  The Veteran rated his 
pain at 81/2 to 9 on a 10 scale.  He reported daily exacerbations 
to 10 every day, lasting hours to all day.  He had not had any 
incapacitating episodes.  

Inspection revealed normal symmetry of the spine and hips.  The 
Veteran ambulated with a normal gait.  There was no evidence of 
scoliosis, kyphosis, or lordosis.  He was tender to palpation in 
the midline as well as the paraspinal musculature from L3 to S1, 
particularly on the right side.   Mild spasms and guarding were 
noted throughout the examination.  Forward flexion went from 0 to 
45 degrees, limited by pain.  Extension went from 0 to 10 
degrees, limited by pain.  Lateral bending went from 0 to 15 
degrees, and rotation went from 0 to 20 degrees, bilaterally, 
limited by pain.  Sensory examination revealed normal sensation 
in the left leg.  The Veteran stated that he had no sensation to 
light touch or monofilament testing in the right leg.  He had 
spared sensation in his groin and buttocks.  The examiner noted 
that there was no dermatomal pattern to the claimed sensation 
loss.  With his eyes closed, he could not tell if his right leg 
was being examined.  He could tell if his left leg was being 
examined.  Motor strength was symmetric and 5/5 for hip flexion, 
as well as knee and ankle motion.  Deep tendon reflexes were 
brisk and symmetric, 2+ bilaterally at the knees and 1+ at the 
ankles.  Straight leg raising was negative, bilaterally.  The 
Babinski sign was negative.  There was no clonus.  The Waddell 
sign revealed over-reaction skin discomfort.  Repetitive motion 
testing elicited pain at the terminal range of motion.  He was 
able to maintain his range of motion and complete 5 repetitions.  
There was  no fatigue, weakness, lack of endurance, or 
incoordination.  X-ray studies were reviewed.  The assessment was 
lumbar spine degenerative joint disease with osteopenia.  

Conclusion

The Veteran and his spouse are competent to describe the 
Veteran's pain and other symptoms.  To the extent the Veteran 
asserted he warranted a higher evaluation, the RO agreed and 
granted an increased evaluation from 10 percent to 40 percent.  
However, to the extent that the Veteran has claimed he warrants 
an evaluation in excess of 40 percent, the medical findings 
provide a preponderance of evidnce against the claim.  

The Board notes that the Veteran has written extensively to 
refute the medical findings.  However, the Board is not persuaded 
by these presentations.  As a lay witness, he simply does not 
have the education or experience to determine what is or is not 
significant in evaluating the severity of his disability.  The 
Board finds that the clinical records, examination reports, and 
medical opinions are both credible and persuasive because they 
were prepared by trained medical professionals in the course of 
their regular work and, as to the rating criteria, are internally 
consistent and consistent with each other.  Any discrepencies are 
minor and not signficant to rating the Veteran's back disability.   

The Veteran's wife is a nurse and her testimony has been 
carefully considered.  However, there is nothing in that 
testimony that would support a higher rating.  Her testimony 
joins that of the other medical professionals as evidence against 
the claim.  

Looking first to the old rating criteria, we see that the Veteran 
had the highest rating that could be assigned under diagnostic 
code 5295, 40 percent.  There were three other rating criteria 
that could provide higher ratings.  Two of those criteria 
required ankylosis of the spine.  There was one doctor during the 
entire progress of the claim, who diagnosed ankylosis, and that 
involved the hip.  There is no competent evidence of ankylosis of 
the spine.  In fact, the many imaging studies and tests of motion 
provide a huge preponderance of evidence against the presence of 
ankylosis in the spine.  Thus, rating in excess of 40 percent 
cannot be assigned under diagnostic codes 5286 or 5289.  

The only other basis for a rating in excess of 40 percent under 
the old criteria involved the rating for an intervertebral disc 
syndrome.  Those rating criteria considered both limitation of 
motion and neurologic deficits.  See VAOPGCPREC 36-97 (Dec. 12, 
1997).  The 40 percent rating contemplated a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code was 60 percent which required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
Two points here.  The examples are objective findings that a 
clinician can demonstrate on examination.  They are not merely 
subjective responses by the claimant.  Further, considering the 
rating criteria as a consistent whole, neurologic deficits 
characterized by pain are to be rated as no more than moderate 
and organic changes are required for higher ratings.  
See38 C.F.R. §§ 4.123, 4.124 (2009).  Thus, a rating in excess of 
40 percent would require not just some neurologic involvement, 
but would necessitate a pronounced level of neurologic impairment 
with significant objective findings of organic deficits.  In this 
case, there has been a running discussion as to whether there 
actually was a disc disorder, but whether there was or not is not 
relevent to the claim for a higher rating.  The medical findings 
clearly establish, by a preponderance of evidence, that if there 
was a neurologic impairment it never approximated the pronounced 
level of disability required for a 60 percent rating under 
diagnostic code 5293.  

Turning to the new criteria, we see that 40 percent is the 
highest rating that can be assigned based on limtation of motion 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  Higher ratings would require unfavorable ankylosis.  For 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  The medical 
findings do not show any unfavorable ankylosis, or any 
restrictions of motion that would approximate or be analogous to 
unfavorable ankylosis.  Therefore, a higher rating is not 
available under these new rating criteria.  

The new rating criteria also provide that any associated 
objective neurologic abnormalities may be separately rated.  Note 
(1), Id.  The key word here is "objective."  Subjective 
complaints or a claimant's reports of how he feels, such as 
numbness, tingling, or a loss of sensation, are not suffiicent.  
There must be objective findings by an examiner on examination.  
In this case, the medical findings provide a preponderance of 
evidence which establishes that while there are some subjective 
reports of symptoms, there are no objective neurologic 
abnormalities associated with the service-connected back 
disability.  Thus, an additional rating is not applicable here.  

The Board has considered the witnesses' descriptions of the 
Veteran's back impairment.  However, they are not as credible as 
the findings of the trained medical personnel.  Those findings 
establish by a preponderance of evidence that the service-
connected back disorder does not approximate any applicable 
criteria for a higher or an additional rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected back 
condition has not significantly changed and uniform rating from 
September 6, 1990 is appropriate in this case.  As discussed in 
detail above, at no time during the rating period has the 
disability met any applicable criteria for a rating in excess of 
40 percent.  

Other Criteria and Extraschedular Rating

The Court remanded the case for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The potential applications of various 
provisions of Title 38 of the Code of Federal Regulations (2009) 
have been considered whether or not they were raised by the 
Veteran as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1).  

It is important to distinguish two separate compensation 
programs.  A total disability rating based on individual 
unemployability (TDIU), under the provisions of 38 C.F.R. § 4.16 
considers factors pertaining to the individual claimant such as 
his education and work experince.  By law, the rating schedule as 
a whole, and the provisions of section 3.321, are based on the 
average industrial impairment associated with certain disability 
manifisations.  See 38 U.S.C.A. § 1155 (West2002).  So, section 
3.321 does not consider the impact of the service connected 
disability on a claimant's job, but rather looks at the disaility 
manfestations to see if they present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Indicators might be marked interference 
with employment or frequent hospitalizations.  But these are 
simply indicators as to the manfestations.  The impact of the 
disability on a specific job does not necessarily mean that the 
manifestations present an unusual disability picture warranting 
an extraschedular evaluation.  

The VA General Counsel explained it as follows:  Although section 
3.321(b)(1) identifies "marked interference with employment" as 
a potentially "exceptional or unusual" circumstance which may 
warrant an extraschedular rating, the mere assertion, or even 
evidence, that a disability interferes with employment does not 
mean that an extraschedular rating is warranted.  The rating 
schedule is itself based upon the average impairment of earning 
capacity due to diseases, and application of the schedule clearly 
recognizes that the rated disabilities interfere with employment.  
38 U.S.C. § 1155.  Accordingly, the fact that a disability 
interferes with employment generally would not constitute an 
"exceptional or unusual" circumstance rendering application of 
the rating schedule impractical.  Rather, the provisions of 
section 3.321(b)(1) would be implicated only where there is 
evidence that the disability picture presented by a Veteran 
would, in the average case, produce impairment of earning 
capacity beyond that reflected in VA's rating schedule or would 
affect earning capacity in ways not addressed in the schedule.  
VAOPGCPREC. 6-69 (August 16, 1996).  

The Veteran's vocational rehabilitation folder is in evidence and 
has been considered.  Where a service-connected disability 
interferes with a particular type of work, VA provides retraining 
into a suitable occupation.  This was done in the Veteran's case.  
However, as discussed above, an above average impact on a 
specific type of job is not a basis for an extraschedular rating.  
An extraschedular rating requires manifestations beyond those 
contemplated by the rating schedule.  It requires an 
"exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  While disability picture 
may have an impact on a claimant's work, it is the disability 
manifestations and not the work that are determinative.  

The evidence in this case shows the Veteran's service-connected 
back disability does not produce exceptional or unusual 
manifestations.  Rather, it has manifestations that are well 
within the schedular criteria.  It does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
while the service-connected back disability may prevent the 
Veteran from meeting the strenuous demands of work as a mail 
handler, the Board finds that there has been no showing that it 
has resulted in marked interference with employment beyond that 
contemplated for the 40 percent level or that it has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for fibromyalgia is granted.  

Service connection for a right hip disorder, including secondary 
to the service-connected low back disorder is denied.  

A disability rating in excess of 40 percent for status post 
traumatic injury, lumbar spine, with arthritis, disc disease, and 
residual low back strain, is denied.  


REMAND

TDIU will be awarded if all the service-connected disabilities 
combine to render the individual unemployable.  In as much as 
this decision grants service connection for fibromyalgia, the 
agency of original jurisdiction (AOJ) must make the initial 
evaluation of the extent of that disability and whether, it 
combines with other service-connected disabilities to prevent the 
Veteran from engaging in substantially gainful employment.  

Accordingly, the TDIU claim is REMANDED for the following action:

1.  The AOJ should adjudicate the TDIU 
claim in light of the grant of service 
connection for fibromyalgia in this 
decision.  

2.  If the TDIU claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.  The Vocational 
Rehabilitation folder should be maintained 
with the claims folder until the TDIU appeal 
is resolved.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


